UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2008 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 000-50354 AMERICAN SURGICAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0403551 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 10039 Bissonnet, Suite #250 Houston, Texas 77036-7852 (Address of principal executive offices) (Zip Code) (713) 779-9800 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.
